                                                                                 DiS^/r^ -

                                                                           JUL 2 9 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                        DECISION AND ORDER
             V.

                                                        1:15-CR-00142 LAW
DAVID PIRK, ANDRE JENKINS, a/k/a
Little Bear, TIMOTHY ENIX, a/k/a Blaze,

                    Defendants.



                                    BACKGROUND


       Defendants David Pirk ("Pirk"), Andre Jenkins ("Jenkins"), and Timothy Enix

("Enix") were convieted by a jury of all counts with which they were charged, including

Count 1 charging a conspiracy in violation of the Racketeer Influenced and Corrupt

Organizations Act("RICO"), 18 U.S.C. §§ 1961 et seq., and Count 2 charging possession

of firearms in furtherance of the RICO conspiracy in violation of 18 U.S.C.

§§ 924(c)(l)(A)(i) and 2. (Dkt. 1258; Dkt. 1259). On January 4, 2019, this Court issued

a Decision and Order denying Defendants' post-verdict motions seeking to set aside their

convictions on Count 2 on the ground that § 924(c)(3)(B) was unconstitutionally vague.

(Dkt. 1509). In rejecting Defendants' challenges to Count 2, the Court relied on United

States V. Barrett, 903 F.3d 166(2d Cir. 2018). However,the United States Supreme Court

subsequently vacated Barrett in light of its decision issued on June 24, 2019, in United

States V. Davis,     U.S.    , 139 S. Ct. 2319 (2019). The next day, Enix filed a motion

for reconsideration of the Court's prior denial of his post-verdict motion directed to Count
2. (Dkt. 1742). After consulting with counsel for Enix and the Government(Dkt. 1746),

the Court issued a Text Order setting a briefing schedule for Enix's motion(Dkt. 1745).

      Then,the day after Enix filed his motion for reconsideration, Jenkins filed a motion

to join in Enix's motion for reconsideration. (Dkt. 1747). Unlike Enix, Jenkins has been

sentenced (Dkt. 1589), and he filed a notice of appeal on March 11, 2019. (Dkt. 1599).

The Court issued a Text Order setting deadlines for the submission ofpapers in connection

with Jenkins' motion for joinder. (Dkt. 1748).

       On July 3, 2019, the Government filed a motion for reconsideration of that Text

Order, arguing that Jenkins' notice ofappeal divested the Court ofjurisdiction with respect

to Jenkins' motion for joinder. (Dkt. 1750). The Court issued a Text Order the same date,

explaining that it had considered the issue of its jurisdiction prior to setting a schedule

pertaining to Jenkins' motion for joinder, and that it had concluded that pursuant to Fed.

R. Crim.P.37 and United States v. Camacho,302 F.3d 35(2d Cir. 2002), it could entertain

a motion for reconsideration and deny it even though an appeal was pending, or

alternatively issue an indicative ruling stating either that it would grant the motion if the

case was remanded or that the motion raised a substantial issue. (Dkt. 1751). The Court

requested supplemental briefing from the Government in light ofthat reasoning, which the

Government filed on July 5, 2019. (Id.; Dkt. 1753). In its supplemental submission, the

Government maintained its position that the Court was divested of jurisdiction, but

alternatively argued that Jenkins was neither factually nor procedurally in a similar posture

to Enix and therefore his joinder motion was no motion at all. (Dkt. 1753). The

Government also argued that the Court should exercise its discretion and deny the motion
because Jenkins would suffer no prejudice by having his challenges to the Count 2

conviction decided by the Second Circuit, whereas there were various considerations

counseling against this Court deciding the issue. {Id.).

       The Court stayed the briefing schedule on Jenkins' motion for joinder, set the

deadline for Jenkins to file a response, and scheduled a telephone status conference for July

18, 2019. (Dkt. 1754). In his response, Jenkins argued that the Court has jurisdiction to

decide his motion, and that he is similarly situated to Enix and therefore should be allowed

to join in the motion. (Dkt. 1757). A telephone status conference was held on July 18,

2019. Counsel for Pirk participated in that status conference, and represented that Pirk was

not taking a position on Jenkins' motion, but Pirk(who had also been sentenced and filed

a notice of appeal) would not be following a similar path; instead, he plarmed to pursue his

arguments before the Second Circuit. The Court indicated during the status conference

that it would be issuing a Decision and Order addressing Jenkins' motion for joinder(Dkt.

1747) and the Government's motion for reconsideration (Dkt. 1750), and in the meantime

briefing on Jenkins' motion would remain stayed.

       Thereafter, on July 22, 2019, the Government filed its response to Enix's pending

motion indicating that"as to defendant Enix only, in light ofthe Supreme Court's decision

in Davis,the government consents to dismissal of Count 2." (Dkt. 1760).

                    ENIX'S MOTION FOR RECONSIDERATION
               OF COURT'S DENIAL OF POST-VERDICT MOTION
                              ADDRESSED TO COUNT 2


       In light of Davis, and with the Government's consent, Enix's motion for

reconsideration(Dkt. 1742)is granted,and upon reconsideration, pursuant to Fed. R. Crim.
                                            -3-
p. 29(c), the Court hereby sets aside the verdict as against Enix on Count 2 ofthe Second

Superseding Indictment.

                         JENKINS^ MOTION FOR JOINDER
       AND THE GOVERNMENT'S MOTION FOR RECONSIDERATION


       The Court does not necessarily agree with the Government concerning its argument

about the per se inapplicability of Fed. R. Crim. P. 37 to a motion to reconsider the denial

of a Rule 29 motion based on a change in the law. While the Advisory Committee Notes

to Rule 37 state that the Committee "anticipates" the Rule being used "primarily if not

exclusively for newly discovered evidence motions under Criminal Rule 33(b)(1) . . .,

reduced sentence motions under Criminal Rule 35(b), and motions under 18 U.S.C.

§ 3582(c)," the text ofthe rule is not so limited: rather, it applies to any "timely motion ...

for reliefthat the court lacks authority to grant because ofan appeal that has been docketed

and is pending...." Similarly, the same Advisory Committee Notes indicate that the rule

applies to ''any motion that the district court cannot grant because of a pending appeal...

." Fed. R. Crim. P. 37 advisory committee's note to 2012 adoption (emphasis added).

       Nonetheless, the Court does not need to resolve the Government's jurisdictional

argument because even if it could entertain a motion by Jenkins for an indicative ruling

pursuant to Fed. R. Crim. P. 37 based on Davis,the Court agrees with the Government that

Jenkins has not filed any such motion. Instead, Jenkins has simply filed a cursory motion

for joinder in Enix's motion for reconsideration. Enix has not been sentenced and he did

not file a motion pursuant to Rule 37. As a result, Jenkins' motion was not filed pursuant

to Rule 37.



                                             -4-
       Moreover, as the Government's response to Enix's motion makes clear, it will not

be taking a similar position with respect to Jenkins' challenge to his conviction on Count

2. Thus, even if Jenkins had filed a motion pursuant to Rule 37, his cursory joinder with

Enix's motion fails to appropriately develop the arguments that are specific to Jenkins.'

       Finally, and perhaps most importantly, it does not make sense for this Court to

entertain Jenkins' request. Indicative rulings in either the civil or criminal context are

meant to promote judicial efficiency. See Amarin Pharm. Ir. Ltd. v. Food & Drug Admin.,

139 F. Supp. 3d 437, 447 (D.D.C. 2015)('"But an indicative rule on the very issue on

appeal' would not promote judicial efficiency or fairness; to the contrary, it would 'only

interrupt[]the appellate process.'"(quoting Ret. Bd. ofPolicemen's Annuity & Ben. Fund

ofCity ofChi. v. BankofN.Y. Mellon,297 F.R.D.218,221 (S.D.N.Y. 2013));Bank ofAm.,

N.A. V. Westheimer, No. 12-7080(AET)(LHG),2015 WL 5562306, at *2(D.N.J. Sept. 21,

2015)(discussing how the Federal Rules of Civil Procedure allow "the district court to

issue an 'indicative ruling' out ofconsiderations ofjudicial economy"),aff'd,683 F. App'x

 145(3d Cir. 2017). At least one court in this Circuit has held that the Second Circuit would

not benefit from a district court's analysis via an indicative ruling where the district court


'     As the Court noted in its Decision and Order filed on January 4,2019, while counsel
for Enix took the lead on briefing and arguing the issues concerning the vagueness
challenges to § 924(c)(3)(B), both Jenkins and Pirk joined in Enix's arguments and the
Court treated the challenges as being lodged by all three defendants. (Dkt. 1509 at 6 n.l).
However, Jenkins never specifically addressed the issue in his post-verdict submissions.
(Dkt. 1326; Dkt. 1371). Now, with Enix in a different procedural posture than Jenkins,
and with Enix's motion having been granted for reasons that the Government will argue
distinguish Enix from Jenkins, a perfunctory motion seeking to join in Enix's arguments
does not appropriately develop the issues as they pertain to Jenkins for the Court's
 consideration.

                                            -5-
would not be making any evidentiary assessment and "the legal question at issue ... is

reviewed de novo by the court of appeals." Ret. Bd. ofPolicemen's Annuity & Ben. Fund,

297 F.R.D. at 222. The Advisory Committee's belief that "Rule 2>1 will be used primarily

if not exclusively for newly discovered evidence motions" likely stems from similar logic,

because if the Second Circuit reviews questions of law de novo, then a district court's

assessment of a legal issue without new facts to contribute to the analysis is not likely to

promote judicial efficiency.

      In the instant matter, there are no outstanding factual issues,just issues of law, and

the Second Circuit will review de novo the legal issues raised and preserved by Jenkins. It

would be highly inefficient for this Court to interfere with the appellate process already

initiated by Jenkins. With his pending motion, under a best case scenario for Jenkins, he

would obtain a positive indicative ruling from this Court; he would then have to seek a

remand from the Second Circuit; he then (if successful with his challenge to Count 2)

would have to be resentenced by this Court; and all the while his appeal would be stalled,

with a potential negative impact on the appeal of the co-defendant with whom he is

similarly situated (Pirk). This would waste judicial resources and could negatively impact

the other parties, whereas Jenkins has identified no prejudice that he would suffer from

pursuing his arguments on Count 2 before the Second Circuit. Therefore, the Court grants

the Government's motion for reconsideration (Dkt. 1750) and Jenkins' motion for joinder

(Dkt. 1747)is denied.
                                    CONCLUSION


       For the foregoing reasons, Enix's motion for reconsideration (Dkt. 1742)is granted

and upon reconsideration, pursuant to Fed. R. Crim. P. 29(c), the Court hereby sets aside

the verdict as against Enix on Count 2 ofthe Second Superseding Indictment, and the Clerk

of Court is directed to enter an acquittal in favor of Enix on Count 2 of the Second

Superseding Indictment. Additionally, for the reasons set forth above,the Court grants the

Government's motion for reconsideration (Dkt. 1750), and Jenkins' motion for joinder

(Dkt. 1747) is denied.

       SO ORDERED.




                                                 ELIZ/^ETH A/WOCI
                                                 Uniteu States District Judge
Dated: July 29, 2019
       Rochester, New York




                                           -7-
